Citation Nr: 1014298	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-41 658	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to October 
1982, from October 1983 to July 1990, and from February 2003 
to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The Veteran requested a hearing before the Board when she 
filed her substantive appeal in December 2005.  In December 
2009, the Veteran was advised that she was scheduled for a 
hearing before a member of the Board in February 2010.  The 
Veteran's representative submitted a statement in January 
2010 and indicated that the Veteran wished to cancel the 
hearing.  The Board will therefore adjudicate the Veteran's 
claim.  38 C.F.R. § 20.704(e) (2009).

The Veteran also appealed the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  
Entitlement to PTSD was granted in a February 2009 rating 
decision.  Consequently, that issue is no longer on appeal.  


FINDING OF FACT

The Veteran's bronchial asthma is manifested by complaints of 
shortness of breath; there has been no showing of monthly 
visits to a physician for care of exacerbation, or 
intermittent (at least three times per year) courses of 
systemic corticosteroids; nor does pulmonary function testing 
(PFT) reflect findings of forced expiratory volume in one 
second (FEV-1) of 40- to 55-percent predicted or FEV-1/forced 
vital capacity (FVC) of 40 to 55 percent.  



CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6602 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2009; a rating decision 
in July 2005; a statement of the case in October 2005; and 
supplemental statements of the case in February 2009 and May 
2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The Veteran claims that her bronchial asthma warrants a 
rating in excess of the currently assigned 30 percent.  

VA outpatient treatment reports show that the Veteran 
reported a hacking, nonproductive cough of one month 
duration.  She indicated that she had increased shortness of 
breath on exertion.  She denied wheezing and indicated that 
she avoided using Albuterol due to shaking post use.  In 
February 2005, the Veteran was seen in the emergency 
department for chest congestion with dry cough, fever, 
wheezing, generalized malaise, and chest tightness.  She 
reported that she had a history of asthma and used inhalers 
with minimal relief.  She was noted to be one week status 
post hysterectomy.  The Veteran was treated with 
Albuterol/Atrovent nebulizer with significant improvement in 
wheezing and air movement.  Chest x-rays revealed no evidence 
of infiltrates in the lung fields.  She was diagnosed with 
acute bronchitis and a fever.  In April 2005, the Veteran 
reported increasing asthma symptoms.  At the time of the 
entry the Veteran was noted to be asymptomatic and the 
symptoms were reported to be precipitated by exercise.  The 
Veteran indicated that she had a nagging cough.  The examiner 
continued to prescribe two puffs of an Albuterol inhaler four 
times daily.  In June 2005, the Veteran was seen in the 
emergency department for an asthma attack.  She denied using 
chronic oral or inhaled steroids.  She was treated with one 
Combivent nebulizer treatment and 60 milligrams of oral 
prednisone.  In November 2007, the Veteran was evaluated for 
dyspnea.  She indicated that she generally did not have 
problems with breathing while at rest.  She reported that 
recent changes to her respiratory medications partially 
improved her breathing.  The examiner indicated that 
pulmonary function tests were normal and a chest x-ray was 
normal.  The examiner recommended increasing Asmanex, 
continuing Foradil, changing to a Combivent inhaler, and 
using Flunisolide nasal regularly.  

At a June 2004 VA examination, the Veteran reported more 
frequent shortness of breath with occasional mild wheezing 
but she indicated that generally she was stable and tried to 
control her physical activity in relation to her shortness of 
breath and wheezing.  She indicated that she used her 
Albuterol inhaler one to two puffs three to four times daily 
and was able to carry out her activities, including her 
secretarial job.  Physical examination revealed that her 
color was pink and her chest was symmetrical.  Her lungs were 
clear to auscultation.  A chest x-ray was normal.  Pulmonary 
function testing revealed FEV-1 of 89 percent predicted and 
FEV-1/FVC of 80 percent.  The examiner noted that the 
pulmonary function testing was normal with normal spirometry.  

At a June 2005 VA examination, the Veteran reported a cough 
that was sporadic.  She indicated that she occasionally felt 
like she brought up sputum but she swallowed it and did not 
know of the content.  She reported dyspnea on exertion such 
as walking or taking out the trash.  She reported that when 
she used her inhaler she felt better except with extreme cold 
or heat when she had a hard time breathing.  She used her 
Albuterol inhaler four to six times per day and Flunisolide 
nasal spray as needed for breathing.  The Veteran indicated 
that her asthma was mainly exercise induced.  In between 
asthma attacks she reported that she felt chest tightness.  
The Veteran reported that she went to the emergency room for 
breathing treatments twice in the past year.  She indicated 
that she did not miss any work due to her asthma.  Physical 
examination revealed that the Veteran was in no acute 
distress and there was no evidence of cor pulmonale.  The 
examiner noted that she had no other restrictive disease.  
Pulmonary function testing revealed FEV-1 of 57 percent and 
FEV-1/FVC of 81 percent.  The examiner noted that the 
pulmonary function tests revealed moderately reduced FVC.  
Significant improvement was seen post-bronchodilator 
suggesting that air trapping was present.  The examiner 
reported that restrictive defect could not be ruled out by 
spirometry alone and ventilatory defect improved from 
moderate impairment to mild impairment post-bronchodilator.  

At an August 2007 hearing, the Veteran testified that she 
experienced asthma attacks weekly.  She indicated that she 
had to sit or lie down and use her inhalers until her 
breathing went back to normal.  She reported that she went to 
the emergency room at the Biloxi VA Medical Center on several 
occasions for breathing treatments.  She indicated that her 
asthma limited her recreational activities and her ability to 
perform house and yard work.  She indicated that she used her 
inhalers several times daily and that her asthma bothered her 
at night.  The Veteran reported that she had weekly 
incapacitating episodes requiring that she lay down.  She 
reported that she missed a few days of work as a veterinary 
assistant due to her asthma.  She stated that working with 
animals did not affect her asthma.  

At a December 2007 VA examination, the Veteran reported that 
she had a daily cough productive of sputum.  She indicated 
that she used a Combivent inhaler four puffs daily and 
Asmanex and Foradil aerolizer twice a day.  She reported 
dyspnea on exertion.  She indicated that her last asthma 
attack that required an emergency room visit with breathing 
treatments was in 2005.  She reported asthma attacks once a 
week with wheezing that was associated with activity.  She 
indicated that she was fairly functional in between attacks.  
She reported that she lost two days of work due to asthma.  
The Veteran reported that extreme heat or cold may 
precipitate her asthma condition.  She reported that she 
could perform activities of daily living, but she had to do 
everything slowly or she had an asthma attack.  Physical 
examination revealed that the Veteran was in no acute 
distress and all lung fields were clear with no rales, 
rhonchi, or wheezes and good respiratory effort with 
symmetrical expansion.  X-rays obtained in September 2007 
were normal.  Pulmonary function testing revealed FEV-1 of 91 
percent and FEV-1/FVC of 79 percent.  The examiner assessed 
the Veteran with exercised induced bronchial asthma, stable 
with current medications.  

The Veteran submitted a lay statement from a friend in June 
2009.  The statement indicated that the Veteran's breathing 
ability decreased after her deployment.  She indicated that 
the Veteran's asthma attacks increased in severity and 
frequency.  She reported that the Veteran had coughing fits 
requiring the use of her inhaler and that changes in weather 
or temperature affected the Veteran's breathing.  

The Veteran's asthma has been rated as bronchial asthma.  A 
30 percent rating requires FEV-1 of 56- to 70-percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2009).  

The Board finds that an increased rating is not warranted for 
bronchial asthma.  The pulmonary function tests of record do 
not show post-bronchodilator FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The lowest finding of FEV-1 was 57 percent of predicted and 
the lowest finding of FEV-1/FVC was 79 percent on multiple 
examinations.  Neither value has been shown to be below 55 
percent as required for a higher rating.  The Veteran has 
complained of shortness of breath on exertion and a chronic 
cough productive of sputum.  She has been treated 
intermittently for exacerbations of her bronchial asthma.  
She has been prescribed inhaler corticosteroids and she has 
been treated with nebulizing treatments at emergency room 
visits on two occasions.  On one occasion the Veteran was 
treated with oral prednisone.  The evidence does not show 
monthly visits to a physician for required care of 
exacerbations or at least three courses per year of systemic 
corticosteroids.  Consequently, the Board finds that an 
increased rating is not warranted at any time during the 
relevant appeal period.  

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating and an increased 
rating for bronchial asthma is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).  

The Board has considered whether an extraschedular rating is 
warranted.  The threshold factor for extraschedular 
consideration is a finding on the part that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
disability at issue is inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 
38 C.F.R. § 3.321(b)(1) (2009).  Factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 
C.F.R. § 3.321(b)(1) (2009).  The Board finds that referral 
is not appropriate in this case.  This disability has not 
been shown to markedly interfere with employment beyond that 
contemplated in the assigned rating, to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran indicated that she missed several 
days of work due to her asthma.  However, the evidence does 
not show marked interference with employment beyond that 
envisioned by the current 30 percent rating.  The evidence of 
record reveals that she was able to perform activities of 
daily living.  Additionally, the record does not show that 
the disability results in frequent periods of hospitalization 
as the record shows two emergency room visits in 2005.  
Therefore, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


